DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the filing of the application on 04/20/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
2.	Claims 1-30 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
	Regarding independent claim 1, Singh et al was the closest prior art of record, Singh et al discloses a multi-mode antenna, the antenna is preferably constructed having a first inductor coil and a second inductor coil. A plurality of shielding materials are positioned throughout the antenna to minimize interference of the magnetic fields that emanate from the coils from surrounding materials. The antenna comprises a coil control circuit having at least one of an electric filter and an electrical switch configured to modify the electrical impedance of either or both the first and second coils, however the prior art of record does not discloses the specific configuration of the claimed wireless power transmitter, comprising: a plurality of transmission coils arranged to cover a charging area and coupled with a ferrite; a plurality of local power controllers, each of the plurality of local power controllers coupled to drive a subset of the plurality of transmission coils, each subset of the plurality of transmission coils including a 
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 2-12 which depends on claim 1, these claims are allowable for at least the same reasons given for claim 1.
Regarding independent claim 13, Singh et al was the closest prior art of record, Singh et al discloses a multi-mode antenna, the antenna is preferably constructed having a first inductor coil and a second inductor coil. A plurality of shielding materials are positioned throughout the antenna to minimize interference of the magnetic fields that emanate from the coils from surrounding materials. The antenna comprises a coil control circuit having at least one of an electric filter and an electrical switch configured to modify the electrical impedance of either or both the first and second coils, however the prior art of record does not discloses the specific configuration of the claimed  method of operating a microcontroller unit (MCU) in a power transmission system, comprising: receiving communications from one or more of a plurality of local power 
Regarding claims 14-17 which depends on claim 13, these claims are allowable for at least the same reasons given for claim 13.
Regarding independent claim 18, Singh et al was the closest prior art of record, Singh et al discloses a multi-mode antenna, the antenna is preferably constructed having a first inductor coil and a second inductor coil. A plurality of shielding materials are positioned throughout the antenna to minimize interference of the magnetic fields that emanate from the coils from surrounding materials. The antenna comprises a coil control circuit having at least one of an electric filter and an electrical switch configured 
Regarding claims 19-22 which depends on claim 18, these claims are allowable for at least the same reasons given for claim 18.
Regarding independent claim 23, Singh et al was the closest prior art of record, Singh et al discloses a multi-mode antenna, the antenna is preferably constructed having a first inductor coil and a second inductor coil. A plurality of shielding materials are positioned throughout the antenna to minimize interference of the magnetic fields that emanate from the coils from surrounding materials. The antenna comprises a coil control circuit having at least one of an electric filter and an electrical switch configured to modify the electrical impedance of either or both the first and second coils, however the prior art of record does not discloses the specific configuration of the claimed microcontroller unit (MCU) for wireless power transmission, comprising: a processor; a 
Regarding claim 24, which depends on claim 23, this claim is allowable for at least the same reasons given for claim 23.
Regarding independent claim 25, Singh et al was the closest prior art of record, Singh et al discloses a multi-mode antenna, the antenna is preferably constructed having a first inductor coil and a second inductor coil. A plurality of shielding materials are positioned throughout the antenna to minimize interference of the magnetic fields that emanate from the coils from surrounding materials. The antenna comprises a coil control circuit having at least one of an electric filter and an electrical switch configured to modify the electrical impedance of either or both the first and second coils, however the prior art of record does not discloses the specific configuration of the claimed local power controller, comprising: a plurality of drivers, each driver coupled to a corresponding one of a plurality of transmission coils associated with the local power controller; a driver controller coupled to control each of the plurality of drivers; an ASK demodulator coupled to receive and demodulate amplitude shift keyed signals on each 
Regarding claims 26-30 which depends on claim 25, these claims are allowable for at least the same reasons given for claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ahn et al (US 2018/0159598 A1) discloses a coil module in which has a board, an input/output terminal unit formed on the board and a coil for near field communication (NFC) formed on a surface of the board and connected to the input/output terminal unit. The coil for NFC includes a first pattern portion having one end connected to the input/output terminal unit and placed on the board to rotate or turn in one direction, a second pattern portion connected to the first pattern portion and formed to transverse an internal area of the first pattern portion to divide the internal area of the first pattern portion into two, or multiple portions, and a third pattern portion having one end connected to the second pattern portion and the other end connected to the input/output terminal unit, however does not discloses the claimed structure arrangement.
Saito et al (US 2015/0280322 A1) discloses a multi-coil module and electronic device in which the loss is reduced even when loop coils of a multi-coil module are overlaid with each other. The multi-coil module includes a first coil module, having a first magnetic sheet and a first loop coil provided on the first magnetic sheet and wound in a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.				/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836